Citation Nr: 1449083	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for service-connected left (minor) shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from January 1960 to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected left (minor) shoulder disability.  The Veteran appealed the 20 percent disability rating assigned to this disability to the Board.

In a January 2012 rating action, the RO assigned an increased 30 percent disability rating to the service-connected left (minor) shoulder disability, effective November 24, 2009--the date the RO received the Veteran's claim for increased compensation for this disability.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2012, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's service-connected left (minor) shoulder disability has been manifested by subjective complaints of excruciating pain at all planes of range of motion and clinical evidence of loss of use of the left arm except for below the waist that is analogous to unfavorable ankylosis in abduction of the arm limited to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no higher, for the service-connected left (minor) shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Codes 5200-5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Before addressing the merits of the issue decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

The RO provided the Veteran with notice on the Pelegrini II VCAA elements for the increased rating claim in a January 2010 pre-adjudication letter.  This letter advised the Veteran to let VA know of any evidence he thought would support his increased rating claim; and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the Dingess elements via the January 2010 letter.

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his increased rating claim decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and post-service VA and private treatment records.  VA also examined the Veteran's left shoulder disability in February 2010.  A copy of the February 2010 VA examination report has been associated with the Veteran's physical claims file.  The Board finds that the February 2012 VA examination is adequate for the purpose of making a decision on this claim, as the examiner rendered clinical findings commensurate with evaluating the Veteran's left shoulder disability under the schedular criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Board is cognizant of a February 2010 VA examination report that reflects that the Veteran was on "SSD" due to an unrelated disability (i.e., brain aneurysm).   There is no indication that the RO attempted to obtain any records surrounding his award of Social Security Administration (SSA) disability benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case there is no evidence that an award of SSA disability benefits is related in any way to his claim for an increased disability rating for a left (minor) shoulder disability.  As noted previously herein, the Veteran is in receipt of SSA disability benefits due to an unrelated disability.  Thus, the Board finds that a remand to obtain any possible outstanding SSA records is not necessary and would only unnecessarily delay the Board's appellate review of the claim decided herein.

Finally, a discussion of the Veteran's August 2012 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issue(s) and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issue on appeal (increased rating claim) was identified at the above-cited hearing. Information was also elicited from the Veteran concerning the current severity of his left shoulder disability.  In addition, the undersigned held the record open 60 days from the close of the hearing to allow the Veteran to submit additional evidence in support of his appeal.  The Veteran did not submit any additional evidence during this period.    

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the increased rating claim on appeal such that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II. Laws and Regulations
 
General Rating criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, such as in the instant appeal, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Orthopedic rating criteria

It should also be noted that when evaluating disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 


III. Merits Analysis

The Veteran seeks an increased disability rating in excess of 30 percent for his service-connected left shoulder disability.  He maintains that he has excruciating left shoulder pain in all ranges of motion that interferes with his sleep, ranges from a five (5) to 10, with 10 being the highest degree of severity, and is unrelieved with medication and physical therapy.  He also maintains that his left shoulder freezes and locks.  (See November 2010 and January 2011 VA outpatient treatment reports and February 2010 VA examination report).  

The Veteran's service-connected left shoulder disability has been rated by the RO under the provisions of Diagnostic Codes 5202-5201.  Since the February 2010 VA examination report shows that the Veteran is right-hand dominant, the Board will consider the part of the rating criteria specific to the non-dominant joint.  

Under Diagnostic Code 5201, a maximum 30 percent rating is warranted for limitation of motion of the minor arm midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5202, a 40 percent rating is warranted for fibrous union of the minor humerus.  A 50 percent rating is warranted for nonunion of the minor humerus (false flail shoulder joint).  And a maximum rating of 70 percent is warranted for loss of head of the minor humerus (flail shoulder). 38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Veteran's service-connected left (minor) shoulder disability can also be evaluated under Diagnostic Code 5200, the Diagnostic Code used to evaluated ankylosis of the scapulohumeral articulation joint.  Under this code, a 30 percent rating requires ankylosis of the minor scapulohumeral articulation which is intermediate between favorable and unfavorable.  A maximum 40 percent rating requires unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2014). 

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I (2014).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  

Overall, the Board finds that the evidence of record supports a 40 percent rating for the Veteran's left (minor) shoulder disability under Diagnostic Code 5200, rather than the previously used Diagnostic Codes 5202-5201 for impairment of the humerus and limitation of motion, respectively.  VA treatment reports, dated from November 2009 to June 2011, and February 2010 VA examination report show that the Veteran complained of excruciating left shoulder pain in all planes of motion that interfered with his sleep and was a five (5) out of 10, with 10 being the highest degree of severity.  He related that his left shoulder pain was unrelieved with the medication, Naproxen, or with therapeutic exercises.  The Veteran also indicated that his left shoulder would freeze and lock and that he had to use his right (major) hand to free it.  (See February and November 2010 VA examination and outpatient treatment reports, respectively).  

VA examination and outpatient reports show that the Veteran's left shoulder was manifested by limitation in abduction that ranged from 72-90 degrees in February 2010, 50 and 70 degrees in July and November 2010, respectively, and 30 degrees in January 2011.  (See February 2010 VA examination report and VA outpatient treatment reports, dated in July and November 2010, and January 2011).  In May 2011, a VA clinician opined, after a physical evaluation of the Veteran's left shoulder that yielded findings of external and internal rotation each to 30 degrees and flexion to 40 degrees, that the Veteran was significantly disabled because of his left shoulder rotator cuff tear and osteoarthritis and essentially had no use of the left arm except below waist level.  (See May 2011 VA outpatient treatment report).  Taking the above clinical findings into account, and giving consideration to the guidance of DeLuca, the Board finds that the manifestations of the Veteran's left (minor) shoulder disability are analogous to a 40 percent rating for unfavorable ankylosis of the minor scapulohumeral articulation with abduction limited to 25 degrees from the side under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

As noted above, a 40 percent disability rating is the maximum rating available for the minor shoulder and arm under Diagnostic Code 5200.  Therefore, a higher rating is not possible under this diagnostic code.  However, the Board will consider the Veteran's disability under alternate diagnostic code provisions in an effort to possibly obtain a higher disability rating.

The preponderance of the evidence of record is against a disability rating in excess of 40 percent under Diagnostic Code 5202.  As stated before, the next higher rating of 50 percent under Diagnostic Code 5202 is available only upon evidence of nonunion of the minor humerus (a false, flail joint); and the highest disability rating of 70 percent requires loss of the head of the minor humerus (flail shoulder).  In this case, the record contains no evidence of any nonunion of the humerus or loss of the humerus head.  As such, based on the medical evidence of record, a disability rating in excess of 40 percent for the service-connected left shoulder disability under Diagnostic Code 5202 would not be warranted.

The highest possible disability rating under Diagnostic Code 5201 (for limitation of motion of the arm) is 30 percent.  Since the Veteran is already rated at 40 percent, an evaluation under the provisions of  Diagnostic Code 5201 would not provide him with a greater benefit.

The Board has also considered an increased disability rating for functional impairment due to pain; however, the Veteran is already receiving a disability rating based on symptomatology that includes limitation of motion.  Additionally, regulations concerning functional loss are not applicable to increase the rating where a disability is rated at the maximum level provided by the diagnostic code under which it is rated, as is the Veteran' situation under Diagnostic Code 5200.  See VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion).  Therefore, because the Veteran is receiving the maximum schedular disability rating under Diagnostic Code 5200, an increased disability rating based on functional loss is not available.  As such, a higher disability rating based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

Finally, the February 2010 VA examiner noted that the Veteran had a left shoulder surgery scar (the Veteran underwent surgery on his left shoulder in the 1970s).  The scar measured eight (8) by two (2) centimeters, was non-tender, non-ulcerated, unstable and non-adherent.  There was no loss of skin.  The left shoulder scar did not result in any loss of function.  (See February 2010 VA examination report).  Thus, as there was no evidence that the left shoulder scar was deep, nonlinear and covered an area that exceeded 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), was superficial and nonlinear  with an area or areas of at least 144 square inches (929 sq. cm.), painful and unstable, or limited left shoulder function, a separate compensable rating for the left shoulder scar is not warranted under Diagnostic Codes 7801-7805 (2014).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Hart Considerations

Aside from the 40 percent evaluation assigned to the service-connected left (minor) shoulder disability assigned herein, the Board has considered staged ratings, under Hart supra, but concludes that they are not warranted, as the shoulder has not been shown to manifest differing levels of disability during the appeal period.

Total rating based in individual unemployability due to service-connected disabilities (TDIU) Considerations

Finally, an April 2008 VA treatment report reflects that the Veteran had stopped working because of a brain aneurism.  (See April 2008 VA outpatient report). The evidence does not disclose, nor does the Veteran contend, that he is unemployed because of his service-connected left (minor) shoulder disability.  Thus, this appeal does not raise a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).
Extraschedular Considerations

In evaluating the Veteran's claim, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left (minor) shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of this disability, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe the service-connected left (minor) shoulder disability as discussed above.  Indeed, as was explained in the decision above, higher ratings are available, and by assigning the next higher rating of 40 percent, the Board has resolved all reasonable doubt in the Veteran's favor.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased 40 percent rating, but no higher, for left (minor) shoulder disability is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


